Citation Nr: 0300072	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-01 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Eligibility for non-service-connected pension 
benefits.

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The appellant served on active duty from April 25, 1968 to 
May 24, 1968.

This appellant comes to the Board of Veterans' Appeals 
(Board) from a May 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The appellant's peptic ulcer disease clearly and 
unmistakably existed prior to his entry into active 
service.

2.  The appellant's preexisting peptic ulcer disease did 
not undergo a permanent increase in severity during 
service.

3.  The appellant had less than 90 days of active wartime 
service.


CONCLUSIONS OF LAW

1.  The appellant does not meet the basic eligibility 
requirements for non-service-connected pension benefits.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 
(2002).

2.  Peptic ulcer disease preexisted active duty and was 
not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 1991); 38 C.F.R. § 3.306 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant was inducted into the Army on April 25, 
1998.  On the medical history portion of his February 1968 
pre-induction physical examination, he reported that he 
had had an ulcer that had been treated by medication and 
no ulcer had been identified by X-ray.  Physical 
examination was normal.  He was reported as 72 and 1/2 
inches tall and 179 pounds.  His service medical records 
contain a letter from a private facility, Leeds Hospital 
dated February 12, 1968 that shows he had been 
hospitalized in March 1965 and September 1966 for peptic 
ulcer disease with bleeding.  

His service medical records show he was seen at the 
dispensary for cramping pain in the epigastric area on 
April 28, 1968.  He had a history of an ulcerated stomach.  
A May 1968 medical board report notes that a September 
1966 upper gastrointestinal series had showed duodenal 
scarring but no crater.  Physical examination was 
essentially normal except for epigastric tenderness.  X-
rays were negative.  Due to his past history and 
documented positive upper gastrointestinal series findings 
and current epigastric symptoms, the medical board made a 
diagnosis of ulcer, and recommended that he be discharged 
from service as not physically qualified for induction.  
The final diagnosis was peptic ulcer disease, old, 
documented in letter from E. H. Edwards, M.D.  The 
examination showed that he was 74 inches tall and weighed 
179 pounds. The medical Board found the peptic ulcer 
disease existed prior to service and was not aggravated by 
service.  He was discharged from the Army on May 24, 1968.

In June 2000 the appellant filed a claim for VA benefits.  
At that time under post service treatment he reported not 
applicable.  He has submitted medical records showing 
treatment from 1989 to 2000 for several disorders 
including gastrointestinal complaints variously diagnosed 
as hiatal hernia with esophagitis and esophageal 
ulceration, and acute gastritis and rule out peptic ulcer 
disease.  He was awarded disability benefits by the Social 
Security Administration effective from July 1999.  

The appellant testified at a hearing at the RO in February 
2002.  He acknowledged that he had peptic ulcer disease 
prior to service.  He claimed his peptic ulcer disease 
should be service connected because he was accepted into 
the Army and became symptomatic during service.  

II.  Analysis

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements. .  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In the circumstances of this case, the appellant has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by the statement 
of the case, the supplemental statement of the case, and 
the hearing officer at the February 2002 hearing at the 
RO.  In a November 2000 letter, the RO provided the 
appellant with VA Forms 21-4142, Authorization for Release 
of Information, and told him that he could assist them by 
identifying names, addresses, and approximate dates of 
treatment of all medical care providers and that the VA 
would obtain records of medical treatment.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board is 
satisfied that the provisions of VCAA have been met

First, the appellant seeks service connection for peptic 
ulcer disease.  Service connection may be granted for a 
disability due to a disease or injury which was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when examined and 
accepted for service.  Clear and unmistakable evidence 
that a disability which was manifested in service, but 
existed before service, will rebut the presumption. 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural progression of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

The appellant has stated that he had peptic ulcer disease 
prior to service.  Also, the medical evaluation board and 
February 1968 private medical report indicate that the 
peptic ulcer disease existed prior to service.  The Board 
finds that there is clear and unmistakable evidence that 
the peptic ulcer disease existed prior to service and the 
presumption of soundness on entry into active duty is 
rebutted.  

Thus, the issue before the Board is whether the preservice 
peptic ulcer disease was aggravated by active duty. 

In this case the preinduction examination showed no 
abnormality.  The veteran was seen 3 days after his 
entrance into active duty for stomach complaints.  
However, when evaluated by a medical board shortly 
thereafter the only abnormality noted was epigastric 
tenderness.  Additionally, x-rays were negative.  There 
was no evidence of any weight loss.  Furthermore, the 
first postservice clinical evidence of a gastrointestinal 
problem was in 1989 more than 20 years after service.  In 
view of this evidence and the medical evaluation board 
determination, the Board finds that the inservice symptoms 
represented an acute exacerbation of the preservice 
disorder.  The Board concludes that the preservice peptic 
ulcer disease did not undergo a chronic increase in 
severity beyond natural progression during active duty.  

Accordingly, the preponderance of the evidence is against 
the appellant's claim for service connection for peptic 
ulcer disease, and that the claim must be denied. 

The appellant also seeks non-service-connected pension 
benefits.  VA pension benefits shall be paid to wartime 
veterans who are permanently and totally disabled from 
non-service-connected disabilities which are not the 
result of willful misconduct. 38 U.S.C.A. § 1521(a).  Such 
benefits have a number of requirements, including that a 
veteran must have served in the active military, naval, or 
air service for 90 days or more during a period of war.  
38 C.F.R. § 3.3(a) (3).  The appellant does not meet this 
requirement, and this claim must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426.


ORDER

Entitlement to eligibility for a non-service-connected 
pension is denied.

Service connection for peptic ulcer disease is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

